 

. Case 1:19-mj-02053-JG Document 1 Entered on FLSD Docket 9 #462039 yPage ¥RI8_ DC.

19-2053-MJ-GOODMAN Jan 19, 2019

CLERK U.S. DIST. CT.
5. DB. OF FLA. - Miami

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA. 3). gh
TAMPA DIVISION ‘s Ai RR Bos
UNITED STATES OF AMERICA map el Gen Beh
CASE NO_.
v $1$-0c-5Vb “7: he?”
18 U.S.C. § 1029(a)(3)
PAVLO KHARMANSKYI
a/k/a Paul Kharmanskyi, x
a/k/a Pavel Kharmanskyi, Se 8
a/k/a Pavel Harmansky, —in3? i
a/k/a Paul Harmansky, zoe S
nn “Ty
e329 —
INDICTMENT rou a
OER TO
O34 G
The Grand Jury charges: He
COUNT ONE y COUN

(Possession of Unauthorized Access Devices—18 U.S.C. § 1029(a)(3))

1. On or about September 18, 2018, in the Middle District of Florida and

elsewhere, the defendant,
PAVLO KHARMANSKYI
a/k/a Paul Kharmanskyi,
a/k/a Pavel Kharmanskyi,

a/k/a Pavel Harmansky,
a/k/a Paul Harmansky,

knowingly and with intent to defraud, possessed and aided and abetted others in the
possession of 15 or more unauthorized access devices, that is, the social security
numbers of 15 or more Florida residents, said possession affecting interstate and

foreign commerce.

In violation of 18 U.S.C. §§ 1029(a)(3), 1029(c)(1)(A)(i), and 2.

 
, Case 1:19-mj-02053-JG Document 1 Entered on FLSD Docket 01/15/2019 Page 2 of 8

FORFEITURE
) l, The allegations contained in Count One of this Indictment are
incorporated by reference as if fully set forth herein for the purpose of alleging
forfeitures pursuant to 18 U.S.C. §§ 982(a)(2)(B) and 1029(c)(1)(C).
2. Upon conviction of the violations alleged in this indictment, the

defendant,

PAVLO KHARMANSKYI
a/k/a Paul Kharmanskyi,
a/k/a Pavel Kharmanskyi,
a/k/a Pavel Harmansky,
a/k/a Paul Harmansky,
shall forfeit to the United States of America, pursuant to 18 U.S.C. § 982(a)(2)(B),
any property, real or personal, that constitutes or is derived, directly or indirectly,
from gross proceeds traceable to the commission of the offense.
3. The property to be forfeited includes, but is not limited to, an order of

forfeiture in the amount of proceeds obtained from the offense.

4. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;
Cc. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value: or

e. has been commingled with other property which cannot be

divided without difficulty,
By:

. Case 1:19-mj-02053-JG Document 1 Entered on FLSD Docket 01/15/2019 Page 3 of 8

the United States of America shall be entitled to forfeiture of substitute property
under the provisions of 21 U.S.C. § 853(p), as incorporated by 18 U.S.C. § 982(b)(1).

A TRUE BILL,

Foreperdén /

MARIA CHAPA LOPEZ BRIAN A. BENCZKOWSKI
United States Attorney Assistant Attorney General
Middle District of Florida Criminal Division

JOHN T. LYNCH, JR.
Chief, Computer Crime &
a“ a“ Intellectual Property Section
C At ee United States Department of Justice
Carlton C. Gammons
Assistant United States Attorney

 

 

 

 

 

: < 96h A> 9 By: Awana Lye, Dinile
Rachel K. Jones \/ Laura-Kate Bernstein
Assistant United States Attorney Trial Attorney
Computer Crime &
Intellectual Property Section
/) | en K United States Department of Justice
LOL I Auda

 

Cherie L. Ktigsman(}

Assistant United States Attorney
Chief, National Security &
Cyber Crimes Section

Coe (SOwl/e>

“Simon A. Gaugush

Assistant United States\Attorney
Deputy Chief, Criminal Division
FORM OBD-34
-19-mi- - 4of8
November 18 Case 1:19-mj-02053-JG pocument 1 Entered on FLSD Docket 01/15/2019 Page 40

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

THE UNITED STATES OF AMERICA
vs.

PAVLO KHARMANSKYI
a/k/a Paul Kharmanskyi,
a/k/a Pavel Kharmanskyi,
a/k/a Pavel Harmansky,
a/k/a Paul Harmansky

 

INDICTMENT

Violations: 18 U.S.C. § 1029(a)(3)

— —_—_____.

A true bill. 7

 

Vv VE oreperson
—eansnanaoleeS=SOeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeee a

Filed in open court this 15" day

of November 2018.

 

Clerk

 

 

 

Bail $

 
_ Case 1:19-mj-02053-JG Document 1 Entered on FLSD Docket 01/15/2019 Page 5 of 8

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

United States of America tA

 

 

) Case No. 3 =f

PAVLO KHARMANSKY1 ) . cc Ss o 7-36 A-é
a/k/a Paul Kharmanskyi, ) 6: lsc & é
a/k/a Pavel Kharmanskyi, )

a/k/a Pavel Harmansky, a/k/a Paul Harmansky )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) PAVLO KHARMANSKY | -
who is accused of an offense or violation based on the following document filed with the court:

4

& Indictment O Superseding Indictment © Information © Superseding Information © Complaint

1 Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Possession of Unauthorized Access Devices, in violation of 18 U.S.C. § 1029(a)(3).

Date: | [i ¥ CCo bok

Issuing officer's signature

City and state: Tampa, Florida ELIZABETH WARREN, Clerk, United States District Court
Printed name and title

 

 

 

Return

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
Case 1:19-mj-02053-JG Document 1 Entered on FLSD Docket 01/15/2019 Page 6 of 8

 

FILED
UNITED STATES DISTRICT COURT 20
MIDDLE DISTRICT OF FLORIDA IBNOV 1S PM ia: 52
TAMPA DIVISION . ng BEERICUS DISTRICT cous
on. MIBOLE Toe gy eee

TAMER TE pepe ORiOa

UNITED STATES OF AMERICA So Ou
v. CASE NO, ee p
WNT. 4 aT |
PAVLO KHARMANSKYI $1G-0.0- SUG BAL
a/k/a Paul Kharmanskyi,
a/k/a Pavel Kharmanskyi,
a/k/a Pavel Harmansky,
a/k/a Paul Harmansky
ORDER

The Motion to Seal Indictment and Related Documents filed by the
United States is hereby GRANTED, and the Clerk of Court is so directed.

The Clerk is further directed to seal the Indictment in this cause except
when necessary to provide certified copies of the Indictment to the United
States Attorney's Office;

It is further ordered that upon verbal request from the United States
Attorney's Office that the United States Marshals Service is to release a
certified copy of the arrest warrant to the case agent or other appropriate law
enforcement and/or to the United States Attorney's Office without further
order of the Court. It is further ordered that the United States Marshals
Service or other appropriate law enforcement agency may enter the arrest
warrant into the National Crime Information Center (NCIC) database or

other appropriate law enforcement database without further order of the
Case 1:19-mj-02053-JG Document 1 Entered on FLSD Docket 01/15/2019 Page 7 of 8

Court.

It is further ordered that the United States may disclose the existence of
the Indictment in any search and seizure warrants to be executed in
conjunction with the arrest of the defendant(s).

The Clerk is further ordered to unseal all documents relating to the
Indictment without any further Order of the Court when any named
defendant is taken into custody.

DONE AND ORDERED at Tampa, Florida, this 15" day of

November, 2018.

Crnspaw 0b AK

The Honorable Christopher P. Tuite
United States Magistrate Judge
 

 

 

sy: L) comptaint LI inrorMaTION

INDICTMENT

OFFENSE CHARGED

Possession of Unauthorized Access Devices. C] Petty
C] Minor
C] Misdemeanor
Felony
Place of Offense U.S.C. Citation

Middle District Of Florida

18 U.S.C. § 1029(a)(3)

i eakeanT sa WeRNNNTNNTNENNIGTS PROGEEDING sccsenseipinimnsneveareensaies

Name of Complainant Agency, or Person (& Title, if any)

FBI, Justin Allen

O
O

O

person is awaiting trial in another Federal or State Court, give name
of court:

this person/proceeding is transferred from another district per FRCrP
L) 20, 21 or LJ 40. show District:

this is a reprosecution of charges previously dismissed which were

dismissed on motion of:
DOCKET NO,

L U.S. Attorney | Defense

this prosecution relates to a pending case involving this same
defendant

prior proceedings or appearance(s) MAGISTRATE CASE NO.

before U.S. Magistrate regarding
this defendant were recorded under +

Name and Office of Person
Furnishing information on This Form

MARIA CHAPA LOPEZ

Name of Asst. U.S. Attorney

U.S. Attorney L] other US. Agency

Carlton Gammons

Name of District Court, and/or Judge/Magistrate Location (City)
MIDDLE DISTRICT OF FLORIDA
Tampa, FLORIDA

 

Defendant: U.S. vs. Pavlo Kharmanskyi
a/k/a Paul Kharmanskyi, a/k/a Pavel Kharmanskyi,
a/k/a Pavel Harmansky, a/k/a Paul Harmansky _

\

Address: Kiev, Ukraine

Birth Date: ‘1991

Male O Female CJ Alien

Passport No: FM103253 (Ukraine) SSN No.N/A FBI No.

IS NOTIN CUSTODY

1) Has not been arrested, pending outcome this proceeding

If not detained give date any prior summons }
was served on above charges

a
3) O

Is a Fugitive

Is on Bail or Release from (show District)

IS IN CUSTODY
On this charge

On another conviction

Awaiting trial on other charges } Ei Fed'l CO State

If answer to (6) is "Yes", show name of institution:
Booking No.

Has detainer O Yes } If"Yes"

been filea?L] No } give date filed:

Mo. Day Year
DATE OF

ARREST :

Or... ifarresting Agency & Warrant were not Federal

 

 

 

 

 

(813) 274-6363
Mo. Day Year
DATE TRANSFERRED
TO U.S. CUSTODY -
O This report amends AO 257 previously submitted
ADDITIONAL INFORMATION OR COMMENTS
METHOD OF SERVICE: RECOMMENDED BOND: . . .
Warrant Detention Will there be a defendant or witness in custody? LJ Yes No
DEFENSE COUNSEL: C1] (AP) Appointed
O (FD) Federal Public Defender
LJ (Ps) Pro Se
CJ (RE) Retained
C1 (TB) To be Appointed
OCDETF Case L] yes No Start Date:
Gang Member: | Yes No If Yes, gang affiliation:
Statute(s) Count(s) Penalty Provisions Maximum Penalty
18 U.S.C. § 1029(a)(3) One 8 U.S.C. § 1326(a) Up to 10 years imprisonment, 3 years SR, $250,000.00 fine

 

 

 

 

 

 
